Appeal by defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered August 25, 1981, convicting him of robbery in the first degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence adduced at trial, which included proof that defendant was apprehended by the police while fleeing from the complainant’s apartment, in possession of property stolen from the complainant’s apartment, was sufficient to establish beyond a reasonable doubt that defendant committed the crimes of which he was convicted (see, People v Contes, 60 NY2d 620).
We have considered defendant’s other contentions and find them to be unpreserved or without merit. Lazer, J. P., Thompson, O’Connor and Niehoff, JJ., concur.